ITEMID: 001-86008
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ZBOROWSKI v. POLAND (N° 3)
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1958 and lives in Poznań.
5. The applicant was detained pending trial from 18 January 2001 to 18 January 2005. During this period he corresponded with his lawyer.
6. The following envelopes sent to the applicant by his lawyer were marked “censored” in handwriting, stamped with the stamp of the Gorzów Wielkopolski Regional Prosecutor’s Office and signed in an illegible manner:
the envelope bearing a post office stamp of 5 February 2001, “censored” on 2 February 2001,
the envelope bearing no post office stamp, “censored” on 23 March 2001,
the envelope bearing no post office stamp, “censored” on 19 April 2001,
the envelope bearing no post office stamp, “censored” on 26 April 2001,
the envelope bearing no post office stamp, “censored” on 10 May 2001,
the envelope bearing no post office stamp, “censored” on 31 May 2001,
the envelope bearing no post office stamp, “censored” on 26 June 2001,
the envelope bearing no post office stamp, “censored” on 8 June 2001,
the envelope bearing no post office stamp, “censored” on 8 August 2001,
the envelope bearing no post office stamp, “censored” on 31 May 2001,
the envelope bearing a post office stamp of 10 August 2001 “censored” on 16 August 2001,
the envelope bearing a post office stamp of 16 August 2001 “censored” on 21 August 2001,
the envelope bearing no post office stamp, “censored” on 7 September 2001,
the envelope bearing no post office stamp, “censored” on 27 September 2001,
the envelope bearing no post office stamp, “censored” on 5 October 2001,
the envelope bearing no post office stamp, “censored” on 11 October 2001,
the envelope bearing no post office stamp, “censored” on 17 October 2001.
7. The applicant also submitted three other envelopes. Two of them bear a note “no censorship” (“bez cenzury”) followed by the stamp of the Office of the Prosecutor and an illegible signature. They also bear post office stamps of 22 March 2001 and 6 June 2001, respectively. The third one bears a stamp of the Office of the Prosecutor, a hand-written date of 15 March 2001 and an illegible signature with no information as to whether the contents had been censored.
8. The applicant submitted one of the “censored” envelopes to the District Court. On 24 February 2003 the District Court informed the Regional Prosecutor’s Office about the incident. On 14 March 2003 the Regional Prosecutor’s Office issued an explanatory note (“notatka służbowa”) stating that in spite of the word “censored” written on the envelope, the applicant’s correspondence had not been censored and a note “censored” on the envelope had probably been made by mistake.
9. The applicant continued to inform the authorities about the alleged censorship of his correspondence.
10. On 16 January 2004 the Regional Prosecutor who had put her signature on the envelopes (J.W.) made a declaration (“oświadczenie”) stating that she had never censored the applicant’s correspondence.
11. On 17 November 2003 the applicant requested that criminal proceedings be instituted against the Regional Prosecutor (J.W.) alleging censorship of his correspondence with his lawyer.
12. By a letter of 23 January 2004 the Regional Prosecutor informed the applicant that his request had been treated as a hierarchical complaint and that it had been found unsubstantiated.
13. On 18 February 2004 the applicant notified the police authorities of the offence committed by the Regional Prosecutor J.W.
14. On 6 March 2004, in reply to the letter of 23 January 2004, the applicant stated that he had not intended to lodge a complaint but had requested the institution of criminal proceedings.
15. On 2 April 2004 the Regional Prosecutor again informed the applicant that all the applicant’s requests for the institution of criminal proceedings against J.W. were to be treated as hierarchical complaints.
16. On 15 February 2005 the applicant again requested the institution of criminal proceedings against the Regional Prosecutor J.W.
17. On 16 March 2005 the Regional Prosecutor refused to institute criminal proceedings against J.W. stating that no offence had been found as the “censored” note had been probably written by mistake. On 27 March 2005 the applicant appealed.
18. On 17 August 2005 the Gorzów Wielkopolski District Court upheld the contested decision. In its reasons for its decision the court stressed that the “censored” note had been written only on envelopes and not on letters and thus no evidence had been adduced that the applicant’s correspondence had been censored. In consequence, it found that J.W. had not committed an offence of unlawful access to confidential information.
19. The relevant domestic law concerning the censorship of prisoners’ correspondence is set out in the Court’s judgments in the cases of Michta v. Poland, no 13425/02, §§ 33-39, 4 May 2006 and Kwiek v. Poland, no 51895/99, § 21-24, 30 May 2006.
VIOLATED_ARTICLES: 8
